Chapman, J.
All the other questions that have arisen in this case are superseded by the fact that, after the destruction of the property by fire, the plaintiffs claimed that they had, by virtue of the stipulation in the mortgage, a lien upon the policies, to secure the payment of their note; and that Draper and Hall yielded to their demand, and placed the policies in the hands of Mr. Bowen in trust to collect the amount due on them, and apply to the payment of the note so much of the proceeds as should be necessary for that purpose. This agreement and pledge of the policies gave the plaintiffs as perfect a lien upon the money as if the policies had been originally made payable to them.
The fact that Draper afterwards borrowed the policies of Bowen for a temporary purpose and refuses to return them, does not affect the rights of the parties. Bowen had no authority to lend them, but trusted to Draper’s honor; and Draper well knew this. In refusing to return them he acted treacherously towards Bowen, and committed a fraud upon the plaintiffs. He can take no advantage of such conduct. Hall desired to have the money applied to the payment of the note according to the agreement.
The plaintiffs are entitled to a decree that the note and interest, and the taxable costs of suit, be paid out of the money in I he hands of the receiver.